PER CURIAM.
In this Anders1 appeal Michael Nathaniel Woods, pro se and through counsel, raised two potential issues for review that have not been preserved by a motion to withdraw plea as to one issue and by a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b) as to the other issue. We affirm without prejudice to any right Woods may have to raise the issues in a postconviction motion.
SILBERMAN, C.J., and NORTHCUTT and VILLANTI, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).